Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00803-CV

                                      Denise MCVEA,
                                         Appellant

                                              v.

                                  James Michael KISSLER,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14927
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED August 6, 2014.


                                               _________________________________
                                               Catherine Stone, Chief Justice